                                                       •   -.:IL-   •          \•   ., l

..             Case 2:16-cr-00130-ER Document 720 .- Filed
                                           - "v......-- ........... 02/27/20
                                                                     ""'.:   Page 1 of 13



                              IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTER."l DISTRICT OF PENNSYLVANIA


     UNITED ST ATES OF AMERICA

                     v.                                      Criminal No. 16-130-01

     CHARLES M. HALLI:'.'lAN


       FOURTH PRELIMINARY ORDER OF FORFEITURE FOR SUBSTITUTE ASSETS
              AND ADDITIONAL PROPERTY SUBJECT TO FORFEITURE
                                                -n.t
                      AND NOW, this      l C,    day of filtlOt<        v..y               ,2020, upon
     consideration of the government's motion, pursuant to Federal Rule of Criminal Procedure

     32.2(e), 18 U.S.C. § 1963(m), and 21 U.S.C. § 853(p), requesting the Court to enter a Fourth

     Preliminary Order of Forfeiture for Substitute Assets and Additional Property Subject to

     Forfeiture, in partial satisfaction of the Forfeiture Money Judgment entered against the defendant

     that remains outstanding, and, for the reasons set forth in the motion, the Court finds the

     following:

                      1.     On December 1, 2016, a federal grand jury returned a Superseding

     Indictment charging defendant Charles M. Hallinan with RICO conspiracy, in violation of 18

     l.J.S.C. § 1962(d) (Counts One and Two); conspiracy, in violation of 18 U.S.C. § 371 (Count

     Three); mail fraud and aiding and abetting, in vio!ation of 18 U.S.C. §§ 1341 & 2 (Counts Four

     and Five); wire fraud and aiding and abetting, in violation of 18 U.S.C. §§ 1343 & 2 (Counts Six

     through Eight); and money laundering and aiding and abetting, in violation of 18 U .S.C.

     §§ 1956(a)(2)(A) & 2 (Counts Nine through Seventeen).

                     2.      The Superseding Indictment also contained three Notices of Forfeiture.

     ~otices   of Forfeiture Nos. 1 and 2 related to the racketeering allegations in Counts One and Two.
           \   ...   ,-.   ,\   \."'·
                                                                                       v - -- or
         Case 2:16-cr-00130-ER
              -•_._V ""' VV.LVV 1-1'\' Document
                                       - - - - - · · • - - - · · 720
                                                                 -- - Filed 02/27/20 Page  2 of 13~



Notice of Forfeiture No. 3 related to the fraud and money laundering allegations in Counts Three

through Seventeen.

                           3.              On November 27, 2017, after a two-month trial, a federal jury convicted

Hallinan on all 17 counts in the superseding indictment.

                           4.              On July 6, 2018, this Court sentenced the defendant to 168 months'

imprisonment, followed by 3 years' supervised release. The Court also ordered Hallinan to pay a

fine of $2,500,000 and a special assessment of $1, 700.

                           5.            ' The Court also entered a Judgment and Preliminary Order of Forfeiture

with accompanying memorandum that, inter alia, ( 1) ordered I lallinan to pay a forfeiture money

judgment in the amount of $64,300,829.90, arising from his convictions on Counts One and

Two; (2) ordered llallinan to pay a forfeiture money judgment in the amount of $90,000, arising

from his convictions on Counts Nine through Seventeen, to run concurrently with the money

judgment for Counts One and Two; (3) pursuant to 18 U.S.C. § 1963(m) and 21 U.S.C. § 853(p),

ordered that the government is entitled to forfeit substitute assets equal to the value of the

proceeds that Hallinan obtained as a result of the commission of the offenses charged in Counts

One and Two, that is $64,300,829.90 and Counts Nine through Seventeen, that is, $90,000,

specifically finding that "as a result of Hallinan's acts and omissions, the proceeds that Hallinan

obtained from the commission of the offenses ... cannot be located upon the exercise of due

diligence, and have been commingled with other property that cannot be subdivided without

difficulty." Id            at~          10; (4) ordered forfeited to the United States Hallinan's interest in real

property located at 641 N. Spring Mill Road, Villanova, PA, as a substitute property; (5) ordered

Hallinan to forfeit all interest in the RICO enterprise that was the basis of the offense charged in




                                                                    -2-
         Case 2:16-cr-00130-ER
              - · - - "'' '-'"'"i.Ao- -
                                        ''""f
                                        -
                                              Document 720 Filed 02/27/20 Page 3 of 13




Count One, described as the Hallinan Payday Lending Enterprise ("HPDLE"); and (6) ordered

forfeited to the United States 21 specific properties as properties that are interests in the HPDLE.

                6.      This forfeiture judgment became final at sentencing. See Exhibit A to the

Judgment and Order of Commitment, ECF No. 505.

                7.      On January 24, 2019, the government filed a Motion for Preliminary

Order of Forfeiture for Substitute Assets and Additional Property Subject to Forfeiture, ECF No.

578.

                8.      On March 15, 2019, this Court entered a Preliminary Order of Forfeiture

for Substitute Assets and Additional Property Subject to Forfeiture forfeiting the following:

(1) $2,322,993.70 in proceeds from the sale of215 122nct Street, Stone Harbor, New Jersey

0824 7, plus all interest accrued since October 12, 2018; (2) all right, title and interest in real

property located at 400 S. E. 5th Ave, Apt. 304N, Boca Raton, FL, with all improvements,

appurtenances, and attachments thereon; (3) a total of $6, 100,000.00 in promissory notes for

Whetstone entities: (a) Whetstone Partners LLC Series A Senior Secured Promissory Note in the

face amount of $1,020,000 payable to Mr. Charles Hallinan; (b) Whetstone Partners LLC Series

A-1 Senior Secured Promissory Note in the face amount of $1,080,000 payable to Mr. Charles

Hallinan; (c) Whetstone Partners LLC Series A-1 Senior Secured Promissory Note in the face

amount of $2,000,000 payable to Linda B. Hallinan; and (d) Whetstone Holdings LLC Series A-

3 Senior Secured Promissory Note in the face amount of $3,000,000 payable to Mr. Charles

Hallinan, of which $1,000,000 has been paid down; and (4) $100,000 in proceeds from the sale

of3222 S. Sydenham St., Philadelphia, PA 19145-5823. ECF No. 582.




                                                  -3-
         Case 2:16-cr-00130-ER Document 720
                                        695 Filed 02/27/20
                                                  01/24/20 Page 4 of 30
                                                                     13




               9.     On July 18, 2019, the government filed a Motion for Partial Final Order of

Forfeiture. EC.F No. 626.

               10.    On August 7, 2019, the government filed a Second Motion for Preliminary

Order of Forfeiture for Substitute Assets and Additional Property Subject to Forfeiture, ECF No.

628.

               11.    On August 13, 2019, this Court entered a Judgment and Partial Final

Order of .Forfeiture, forfeiting the following: (a) All funds in account number 009419321146 in

the name of Hallinan Capital Corp., at Bank of America; (b) All funds in account number

6236347844 in the name of Hallinan Capital Corp., at Citizens Bank; (c) All funds in account

number 9943232101 in the name of Hallinan Capital Corp., at Vanguard; (d) All funds in

account number 6236347690 in the name of Apex 1 Lead Generators, at Citizens Bank; (e) All

funds in account number 6236347771 in the name of Blue Water Funding Group, LLC, at

Citizens Bank; (f) All funds in account number 6236347879 in the name of Mill Realty

Management, LLC, at Citizens Bank; (g) All funds in account number 88044257268 in the name

of Apex 1 Processing, at Vanguard; (h) All funds in account number 271501789868 in the name

of Apex 1 Processing, Inc., d/b/a Cash Advance Network, at Power Pay, EVO Payments

International; (i) All funds in account number 271501796475 in the name of Apex 1 Processing,

Inc., d/b/a Instant Cash USA, at Power Pay, EVO Payments International; G) All funds in

account number 271501796327 in the name of Apex 1 Processing, Inc., d/b/a Paycheck Today,

at Power Pay, EVO Payments International; (k) All funds in account number 271501796590 in

the name of Fifth Avenue Financial, Inc., d/b/a My Next Paycheck, at Power Pay, EVO

Payments International; (1) All funds in account number 271501796665 in the name of Palmetto

Financial, Inc., d/b/a My Payday Advance, at Power Pay, EVO Payments International; (m) All




                                              -4-
           Case
           Case 2:16-cr-00130-ER
                2:16-cr-00130-ER Document
                                 Document 720
                                          695 Filed
                                              Filed 02/27/20
                                                    01/24/20 Page
                                                             Page 5 of 13
                                                                       30




funds in account number 271501796707 in the name of Sabal Financial, Inc., d/b/a Your Fast

Payday, at Power Pay, EVO Payments International; (n) Funds in the amount of $92,587.23 in

account number 623021206, in the name of Charles Hallinan, at Morgan Stanley; (o) Funds in

the amount of $58,461.62 in account number 009466692476, in the name of Charles Hallinan, at

Bank of America; (p) Funds in the amount of $20,665.75 in account number 009001408711, in

the name of Charles Hallinan, at Bank of America; (q) Funds in the amount of$100,930.00 in

account number 7101622806, in the name of Charles M. Hallinan, at Bank of Leumi; (r) Funds

in the amount of $211,648.93 in account number 4300263160, in the name of Charles Hallinan,

at TD Bank; (s) One (1) 2014 Bentley Flying Spur bearing Vehicle Identification Number

SCBEC9ZA7EC092360; (t) One (1) 2015 Mercedes Benz S550 bearing Vehicle Identification

Number WDDUG8FB5FA123337; (u) One (1) 2015 Mercedes Benz S550V4, bearing Vehicle

Identification Number WDDUG8FB3FA123322; (v) Promissory notes for Whetstone entities:

(a) Whetstone Partners LLC Series A Senior Secured Promissory Note in the face amount of

$1, 020, 000 payable to Mr. Charles Hallinan; (b) Whetstone Partners LLC Series A-1 Senior

Secured Promissory Note in the face amount of $1,080,000 payable to Mr. Charles Hallinan; and

(c) Whetstone Holdings LLC Series A-3 Senior Secured Promissory Note in the face amount of

$3,000,000 payable to Mr. Charles Hallinan, of which $1,000,000 has been paid down; and (w)

$100,000 in proceeds from the sale of3222 S. Sydenham St., Philadelphia, PA 19145-5823. ECF

No. 634.

               12.    Also on August 13, 2019, this Court held a status hearing and counsel for

Carolyn P. Hallinan objected to the entry of the government's Second Motion for Preliminary

Order of Forfeiture. Specifically, counsel's objections related to the $250,000 Blue Sky Wireless

LLC demand note (listed as asset "b" in the motion). Counsel did not object to the $1,350,000




                                              - 5-
          Case
          Case 2:16-cr-00130-ER
               2:16-cr-00130-ER Document
                                Document 720
                                         695 Filed 02/27/20
                                                   01/24/20 Page 6 of 13
                                                                      30




Blue Sky Wireless LLC promissory notes (listed as asset "a" in the motion) or to the equity

interest in the Whetstone entities (listed as asset "c" in the motion).

                13.       Subsequently, this Court set a scheduling order that responses to the

government's Second Preliminary Order of Forfeiture for Substitute Assets and Additional

Property Subject to Forfeiture shall be filed by October 15, 2019; any replies shall be filed by

November 18, 2019; and the Court will hold a hearing on the motion on December 17, 2019.

ECF No. 635.

                14.       On September 16, 2019, the government filed a Motion for Amended

Second Preliminary Order of Forfeiture for Substitute Assets and Additional Property Subject to

Forfeiture ("Motion for Amended Second Preliminary Order of Forfeiture"), as well as a .Motion

for Third Preliminary Order of Forfeiture for Substitute Assets and Additional Property Subject

to Forfeiture ("Motion for Third Preliminary Order of Forfeiture"). ECF Nos. 645, 646.

Notably, no "new" assets were listed in these motions. The Motion for Amended Second

Preliminary Order of Forfeiture included only the $250,000 Blue Sky Wireless LLC demand

note, which was the subject of the dispute and subsequent briefing schedule. The Motion for

Third Preliminary Order of Forfeiture included the $1,350,000 in Blue Sky Wireless LLC

promissory notes payable to Atlantic Funding LLC, and all equity interest in the Whetstone

Entities held by Charles Hallinan, Cap.Funding, and Fast Business Funding from the Second

Preliminary Order of Forfeiture (ECF No. 628), because the government did not anticipate any

other objections to these assets. The reasoning behind splitting the assets from the Second

Preliminary Order of Forfeiture was to permit the government to move forward with its

collections efforts in a timely manner, while still preserving counsel's objections and allowing

her to brief the issue.




                                                  -6-
            Case 2:16-cr-00130-ER
            Case 2:16-cr-00130-ER Document
                                  Document 695
                                           720 Filed
                                               Filed 01/24/20
                                                     02/27/20 Page
                                                              Page 77 of
                                                                      of 30
                                                                         13




                15.     On September 17, 2019, this Court held a hearing on Carolyn Hallinan's

motion to quash subpoenas relating the government's pursuit of Charles Hallinan's assets.

                16.     Also on September 17, 2019, this Court entered the Third Preliminary

Order of Forfeiture for Substitute Assets and Additional Property Subject to Forfeiture forfeiting

the following: (1) A total of $1,350,000 in Blue Sky Wireless LLC promissory notes payable to

Atlantic Funding LLC, plus all accrued interest at a 1.25% monthly rate; and (2) All equity

interest in the Whetstone Entities held by Charles Hallinan, CapFunding, and Fast Business

Funding. ECF No. 649.

                17.     On December 17, 2019, this Court held a hearing, and, among other

matters, heard argument on counsel's objections to the forfeiture of the $250,000 Blue Sky

Wireless LLC demand note.

                18.     On December 18, 2019, this Court issued a Preliminary Order forfeiting

the $250,000 Blue Sky Wireless LLC demand note. ECF No. 684.

                19.     On January 7, 2020, the government filed a Motion for Judgment and

Second Partial Final Order of Forfeiture. ECF No. 687.

                20.     As of this date, the government has forfeited approximately $5,453,913.86

in assets which has been credited against the defendant's forfeiture money judgment. 1

                21.     The assets credited against the forfeiture money judgment nonetheless

leave a balance of more than $58,000,000 remaining on the forfeiture debt. 2


        1
           Since the government's last forfeiture filing, three luxury vehicles were sold: (1) the 2014
Bentley Flying Spur sold on October 2, 2019 for $87,350; (2) the 2015 Mercedes S550 sold on October
21, 2019 for $47,025; and (3) the 2015 Mercedes S550V4 sold on October 1, 2019 for $51,475. The total
amount credited from these three vehicles was $185,850. Additionally, $100,000 in proceeds from the
sale of 3222 S. Sydenham St., Philadelphia, PA 19145-5823 was credited, as well as $3,900,000 in
Whetstone promissory notes. These assets are all included in the updated forfeiture calculations.
         2
           If this Court were to grant the pending motion for a Second Partial Final Order of Forfeiture
(ECF :So. 687), which includes the Whetstone equity of approximately $3,755,396.05, the total amount


                                                  -7-
           Case
           Case 2:16-cr-00130-ER
                2:16-cr-00130-ER Document
                                 Document 720
                                          695 Filed 02/27/20
                                                    01/24/20 Page 8 of 13
                                                                       30




                22.     Rule 32.2(e) of the Federal Rules of Criminal Procedure permits the court

to amend the Judgment and Preliminary Order of Forfeiture to include property that is subject to

forfeiture under an existing order of forfeiture but was located and identified after that order was

entered and to include property that is substitute property of the defendant. Fed. R. Crim. P.

32.2(e).

                23.     Further, 18 U.S.C. § 1963(e) provides that after an order of forfeiture is

entered in a criminal case, the court may take any steps necessary to preserve property subject to

forfeiture.

        Upon conviction of a person under this section, the court shall enter a judgment of
        forfeiture of the property to the Cnited States and shall also authorize the Attorney
        General to seize all property ordered forfeited upon such terms and conditions as the
        court shall deem proper. Following the entry of an order declaring the property forfeited,
        the court may, upon application of the United States, enter such appropriate restraining
        orders or injunctions, require the execution of satisfactory performance bonds, appoint
        receivers, conservators, appraisers, accountants, or trustees, or take any other action to
        protect the interest of the United States in the property ordered forfeited.

18 U.S.C. § 1963(e). Section 853(g) of Title 21, United States Code, as made applicable by 28

U.S.C. § 2461, similarly provides that:

        Upon entry of an order of forfeiture under this section, the court shall authorize the
        Attorney General to seize all property ordered forfeited upon such terms and conditions
        as the court shall deem proper. Following entry of an order declaring the property
        forfeited, the court may, upon application of the United States, enter such appropriate
        restraining orders or injunctions, require the execution of satisfactory performance bonds,
        appoint receivers, conservators, appraisers, accountants or trustees, or take any other
        action to protect the interest of the United States in the property ordered forfeited

21 U.S.C. § 853(g). See United States v. Stazola, 893 F.2d 34, 39 (3d Cir. 1990) ("In§ 853(g),

Congress conferred upon the court broad power to take any action necessary 'to protect the

interest of the United States in the property ordered forfeited."'). Section 853(0) of Title 21,



forfeited would be approximately $9,209,309.91, which would still leave a balance of more than
$54,000,000.


                                                 -8-
          Case2:16-cr-00130-ER
          Case 2:16-cr-00130-ER Document
                                Document695
                                         720 Filed
                                              Filed01/24/20
                                                    02/27/20 Page
                                                              Page99ofof30
                                                                         13




Cnited States Code, as made applicable by 28 U.S.C. § 2461, further instructs that the provisions

of Section 853 "shall be liberally construed to effectuate its remedial purposes."

               24.     Title 18, United States Code, Section 1963(m) and Title 21, United States

Code, Section 853(p) permit the forfeiture of substitute property where, as a result of any act or

omission of the defendant, the proceeds obtained cannot be located upon the exercise of due

diligence. See 'I 8 lJ.S.C. § l 963(m); 21 U.S.C. § 853(p)(l )(A). The government is entitled to an

order forfeiting property as a substitute asset ifit meets any of the criteria identified in 18 U.S.C.

§ l 963(m) and 21 C.S.C. § 853(p) by a preponderance of the evidence. United States v.

Candelaria-Silva, 166 F.3d 19, 42 (1st Cir. 1999). The Third Circuit, in United States v. Napoli,

661 Fed. Appx. 221, 223 (3d Cir. 2016), observed that when the government seeks to forfeit

substitute assets in satisfaction of a money judgment, "The Government generally has little

difficulty in making the necessary showing under Section 853(p)." (Quotation omitted). In

Napoli, the government presented an affidavit of a deputy C.S. Marshal, who stated that he had

conducted a full financial investigation of the defendant and could not locate any substantial

assets of the defendant. Id., at 223.

               25.     Based on the evidence that the government presented at the forfeiture

hearing and the record, this Court found and ordered on July 6, 2018, that "by a preponderance

of the evidence, ... the Government has established that, as a result of Hallinan's acts and

omissions, the proceeds that llallinan obtained from the commission of the offenses charged in

Counts One and Seventeen of the Superseding Indictment, that is, $64,300,829.90 in proceeds,

and the property involved in the money laundering offenses charged in Counts Nine through

Seventeen, that is, $90,000, cannot be located upon the exercise of due diligence, and have been

commingled with other property that cannot be subdivided without difficulty." This Court




                                                 -9-
              Case2:16-cr-00130-ER
              Case 2:16-cr-00130-ER Document
                                    Document695
                                             720 Filed
                                                  Filed01/24/20
                                                        02/27/20 Page
                                                                  Page10
                                                                       10ofof30
                                                                              13
.•




     further found and ordered that, therefore, pursuant to 18 U.S.C. § 1963(m) and 21 U.S.C.

     § 853(p), the government is entitled to forfeit substitute assets equal to the value of the proceeds

     that the defendant obtained and of the property involved in the money laundering.

                    26.     Here, the government seeks forfeiture of these assets as an interest in the

     HPDLE and, alternatively, as substitute assets in partial satisfaction of the forfeiture money

     judgment pursuant to the Court's Preliminary Order of Forfeiture.

                    27.     For the reasons set forth in the motion, the Court concludes that cause

     exists to grant the motion and enter an Order for the forfeiture of substitute assets and assets of

     the HPDLE.

                    NOW, THEREFORE, it is hereby

                    ORDERED that the Motion of United States of America for Fourth Preliminary

     Order of Forfeiture for Substitute Assets and Additional Property Subject to Forfeiture is

     GRANTED; and it is further

                    ORDERED that the Judgment and Preliminary Order of Forfeiture dated July 6,

     2018, is hereby AME~DED pursuant to Federal Rule of Criminal Procedure 32.2(e), 18 U.S.C.

     § 1963(m), and 21 U.S.C. § 853(p), and all right, title, and interest of the defendant in the

     following assets:

                    a. Certain funds held in escrow relating to the September 20, 2017 stock
                       purchase agreement between Clarity Services, Inc. and Experian
                       I foldings, Inc.:
                           i.   A total of $10,039, 156.51 held in escrow account #XX4832. l
                                ("First Hallinan Escrow Fund"), plus all accrued interest, plus
                                any future additional funds due to this account following any
                                release, payout, liquidation, transfer, or turnover of the Special
                                Indemnity Escrow (account #XX4830), General Escrow
                                (account #XX4829.l); and/or Sales Tax and Net Working
                                Capital escrow (account #XX483 l. l ); and
                          11.   A total of$1 l,139,156.51 held in escrow account# XX4833.l
                                ("Second Hallinan Escrow Fund"), plus all accrued interest,



                                                    - 10 -
            Case
            Case2:16-cr-00130-ER
                 2:16-cr-00130-ER Document
                                  Document695
                                           720 Filed
                                                Filed01/24/20
                                                      02/27/20 Page
                                                                Page11
                                                                     11ofof30
                                                                            13




                              plus any future additional funds due to this account following
                              any release, payout, liquidation, transfer, or turnover of the
                              Special Indemnity Escrow (account #XX4830), General
                              Escrow (account #XX4829. l); and/or Sales Tax and Net
                              Working Capital escrow (account #XX483 l.1 ).

                  b.    A total of $650,000, which represents the sale of a portion of Rhea I lallinan' s
                       stock ownership interest in Xtraction Services, LLC, currently held in lJnion
                       bank escrow account #2518;

is hereby forfeited to the United States as an interest in, security of, claim against, or property or

contractual right of any kind affording a source of influence over the HPDLE, pursuant to 18

C.S.C.§ l 963(a)(2) 3; alternatively, as a substitute asset; and it is further

                  ORDERED that, pursuant to Federal Rule of Criminal Procedure 32.2(b)(6), 18

U.S.C. § 1963(1), and 21 U.S.C. § 853(n)(l), the government shall, upon entry of this Order, post

on an official internet government forfeiture site (www.forfeiture.gov) for a period of at least 30

consecutive days, notice of the government's intent to dispose of the property in such a manner

as the Attorney General may direct. This notice shall state that any person, other than the

defendant, having or claiming a legal interest in the property subject to this Order must file a

petition with the Court no later than thirty days after the last day of publication on the official

internet government forfeiture site.

                  The notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner's alleged interest in the property, shall be signed by the petitioner under

penalty of perjury, and shall set forth the nature and extent of the petitioner's right, title or

interest in each of the forfeited properties and any additional facts supporting the petitioner's

claim, and the relief sought; and it is further




        3
            ECF ~o. 505, Exhibit A,,; 3.


                                                   - 11 -
         Case2:16-cr-00130-ER
         Case 2:16-cr-00130-ER Document
                               Document695
                                        720 Filed
                                             Filed01/24/20
                                                   02/27/20 Page
                                                             Page12
                                                                  12ofof30
                                                                         13




                ORDERED that, to the extent practicable, the government also shall provide

direct written notice to any person known to have alleged an interest in the property that is

subject to this Fourth Preliminary Order of Forfeiture for Substitute Assets and Additional

Property Subject to Forfeiture, or to their attorney, if they are represented, as a substitute for

published notice as to those persons so notified. If direct written notice is provided, any person

having or claiming a legal interest in any of the property subject to this Fourth Preliminary Order

of Forfeiture for Substitute Assets and Additional Property Subject to Forfeiture must file a

petition with the Court within 30 days after the notice is received; and it is further

                ORDERED that any person, other than defendant, asserting a legal interest in the

subject property may, within the time periods described above for notice by publication and for

direct written notice, petition the court for a hearing, without a jury, to adjudicate the validity of

his alleged interest in the subject property, and for an amendment of the Fourth Preliminary

Order of Forfeiture for Substitute Assets and Additional Property Subject to Forfeiture, pursuant

to 18 U.S.C. § 1963(1)(2) and 21 U.S.C. § 853(n)(6).

                The petition shall be signed by the petitioner under penalty of perjury, and shall

set forth the nature and extent of the petitioner's right, title or interest in each of the forfeited

properties and any additional facts supporting the petitioner's claim, and the relief sought; and it

is further

                ORDERED that, after the disposition of any petition filed under Federal Rule of

Criminal Procedure 32.2( c )( 1)(A), and before a hearing on the petition, discovery may be

conducted in accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues; and it is further




                                                  - 12 -
         Case
         Case 2:16-cr-00130-ER
              2:16-cr-00130-ER Document
                               Document695
                                        720 Filed
                                            Filed01/24/20
                                                  02/27/20 Page
                                                           Page13
                                                                13of
                                                                   of30
                                                                      13




                   ORDERED that the government shall have clear title to the subject property

following the Court's disposition of all third-party interests and it is further

                   ORDERED that the Court shall retain jurisdiction to enforce this Order, and to

amend it as necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e); and it is further

                   ORDERED that the Judgment and Preliminary Order of Forfeiture entered on

July 6, 2018 shall otherwise remain unmodified and in full effect; and it is further

                   ORDERED that the Clerk of Court shall deliver a certified copy of this Fourth

Preliminary Order of Forfeiture for Substitute Assets and Additional Property Subject to

Forfeiture to the Federal Bureau of Investigation, Cnited States Marshal's Service, and counsel

for the parties.



        On this                                   , 2020




                                      _,(_ _ _             P- ~ .
                                     a     O~ORABLEEDUARDOi'.ROBRENO
                                           nited States District Judge




                                                 - 13 -
